705 S.E.2d 352 (2010)
STATE
v.
Andrew Darrin RAMSEUR.
No. 388A10-1.
Supreme Court of North Carolina.
December 10, 2010.
Benjamin Dowling-Sender, Assistant Appellate Defender, for Andrew Darrin Ramseur.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
The following order has been entered on the motion filed on the 9th of December 2010 by for Extension of Time to Deliver Trial Transcript on or before 10 January 2010:
"Motion Allowed by order of the Court in conference this the 10th of December 2010."